UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 12-4611


UNITED STATES OF AMERICA,

                  Plaintiff - Appellee,

          v.

JOSEPH BASSETT,

                  Defendant - Appellant.



Appeal from the United States District Court for the District of
Maryland, at Baltimore.     William D. Quarles, Jr., District
Judge. (1:11-cr-00512-WDQ-1)


Submitted:   March 27, 2013                 Decided:   April 4, 2013


Before NIEMEYER, FLOYD, and THACKER, Circuit Judges.


Affirmed by unpublished per curiam opinion.


James Wyda, Federal Public Defender, Julie L.B. Johnson, OFFICE
OF THE FEDERAL PUBLIC DEFENDER, Greenbelt, Maryland, for
Appellant.   Rod J. Rosenstein, United States Attorney, Antonio
J. Reynolds, Assistant United States Attorney, Greenbelt,
Maryland, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

                Joseph Bassett pled guilty to possession of a firearm

by    a    convicted       felon   and   was       sentenced    as       an       armed   career

criminal        to   the   mandatory     minimum      sentence          of    fifteen       years

prescribed by 18 U.S.C.A. § 924(e) (West 2000 & Supp. 2012).

Bassett appeals his sentence, arguing that imposition of the

fifteen-year           sentence    was      error     because           mandatory         minimum

sentences        conflict     with    the      mandate    in    18       U.S.C.         § 3553(a)

(2006) to impose a sentence “sufficient but not greater than

necessary.”          He further contends that a fifteen-year sentence is

greater than necessary in his case to achieve the sentencing

goals of § 3553(a).           We affirm.

                The Sentencing Reform Act, of which § 3553(a) is part,

dictates that a defendant should be sentenced in accordance with

its provisions to achieve the purposes of § 3553(a)(2) “[e]xcept

as    otherwise        specifically      provided.”            18       U.S.C.      §     3551(a)

(2006).         Courts have generally held that statutorily-mandated

minimum sentences are “otherwise specifically provided” and thus

do not conflict with § 3553(a)’s “sufficient but not greater

than necessary” clause.               See United States v. Sutton, 625 F.3d
526, 529 (8th Cir. 2010); United States v. Kellum, 356 F.3d 285,

289       (3d   Cir.    2004)        (“[T]he       [statutory]          mandatory         minimum

sentences       [the     defendant]      was    exposed    to       .    .    .    clearly   fit

within the ‘except as otherwise specifically provided’ exclusion

                                               2
of § 3551(a).”).        “Courts have uniformly rejected the claim that

§ 3553(a)’s ‘no greater than necessary’ language authorizes a

district court to sentence below the statutory minimum.”                        United

States v. Cirilo-Muñoz, 582 F.3d 54, 55 (1st Cir. 2009) (per

curiam) (collecting cases); see also United States v. Franklin,

499 F.3d 578, 585 (6th Cir. 2007)                  (“[Section] 3553(a) factors

do   not   apply   to   congressionally        mandated      sentences”);       United

States     v.    Roberson,     474 F.3d 432,    436     (7th    Cir.      2007)

(acknowledging      tension        between     §   3553(a)     and     statutorily-

mandated    sentences,       but    holding    that    §   3553(a)     is   a    “very

general statute [that] cannot be understood to authorize courts

to    sentence      below      minimums        specifically      prescribed        by

Congress.”).       In United States v. Robinson, 404 F.3d 850 (4th

Cir. 2005), we held that, even after United States v. Booker,

543 U.S. 220 (2005), except in limited circumstances not present

here, “a district court still may not depart below a statutory

minimum.”       Id. at 862.        Bassett’s reliance on United States v.

Raby, 575 F.3d 376 (4th Cir. 2009), is misplaced, as that case

provides no guidance on sentencing below a mandatory minimum.

            We therefore affirm the district court’s judgment.                     We

dispense    with    oral     argument        because   the     facts    and     legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.

                                                                            AFFIRMED

                                          3